     Case 2:18-cv-00497-JTM-MBN Document 8 Filed 08/13/21 Page 1 of 2




                                    EXHIBIT A

                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA

  IN RE: TAXOTERE (DOCETAXEL)                                           MDL NO. 2740
  PRODUCTS LIABILITY LITIGATION

  THIS DOCUMENT RELATES TO:                                           SECTION “H” (5)
  Civil Action No.: 2:18-cv-00497
                                                                  JUDGE MILAZZO
  DARLENE WATTS v. SANOFI US                                    MAG. JUDGE NORTH
  SERVICES, INC., ET AL

 NON-TRIAL POOL PLAINTIFF’S STIPULATION OF DISMISSAL
        WITH PREJUDICE AS TO ALL DEFENDANTS

    Pursuant to Federal Rule of Civil Procedure 41(a)(ii) and PTO No. 87,

all parties who have appeared stipulate to the dismissal of the present

action with prejudice, with each party to bear its own costs, on Plaintiff’s

averment of the basis for dismissal as follows:

                    YOU MUST CHECK ALL THAT APPLY



         Plaintiff lacks evidence of being administered a Taxotere (docetaxel)
         product manufactured by an MDL defendant.

         Plaintiff lacks evidence of suffering a permanent hair loss injury; and/or

      X Other




     If warranted under the circumstances, Plaintiff may seek relief from

 this dismissal of claims pursuant to Federal Rule of Civil Procedure 60(b).
       Case 2:18-cv-00497-JTM-MBN Document 8 Filed 08/13/21 Page 2 of 2




Dated: August 13, 2021


Respectfully submitted,
By: /s/ Patrick A. Luff________
Patrick A. Luff
Texas Bar No. 24092728
pluff@fnlawfirm.com
FEARS NACHAWATI, PLLC
5473 Blair Road
Dallas, Texas 75231
Tel. (214) 890-0711
Fax (214) 890-0712




                           CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing was filed and served on

August 13, 2021, via the CM/ECF system, which will send notification of such filing to all

attorneys of record.

                                                        /s/ Patrick A. Luff
                                                          PATRICK A. LUFF
